Filed 12/3/14 P. v. Garnett CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE



THE PEOPLE,
         Plaintiff and Respondent,                                       A140375
v.
RICHARD ANDREW GARNETT,                                                  (Humboldt County
                                                                         Super. Ct. No. CR1205767)
         Defendant and Appellant.



         Richard Andrew Garnett appeals from a judgment convicting him of, among other
things, battery with serious bodily injury and assault with a deadly weapon with an
enhancement for personal infliction of great bodily injury. He contends there is
insufficient evidence to support the great bodily injury enhancement and serious bodily
injury allegation. We affirm.
                                      Factual and Procedural History
         Defendant was charged in count 1 with attempted murder in violation of Penal
Code1 sections 664 and 187, subdivision (a), and in counts 2 and 3 with assault with a
deadly weapon in violation of section 245, subdivision (a)(1). The information also
alleged, as to each count, that defendant personally inflicted great bodily injury upon the
victims within the meaning of section 12022.7, subdivision (a).



1
    All statutory references are to the Penal Code unless otherwise noted.


                                                             1
       The following evidence was presented at trial:
       In November 2012, the victims, Jessica Robenalt and Darren Harvey, rented a
room from defendant and his girlfriend. The living situation, however, was not a good
one and in early December Jessica gave defendant notice that she and Darren would be
moving out. Jessica testified that, after receiving her notice, defendant became hostile. He
“banged on my door aggressively and called us something along the lines of selfish and
spoiled for not wanting to live there.”
       On the afternoon of December 8th, a few days after delivering the notice,
defendant attacked Jessica and Darren in the kitchen. As Jessica was standing by the
refrigerator, she “just heard this like stomping noise, and the whole trailer shook, and the
next thing I know, I am bleeding.” Jessica had been stabbed in the chest and was
“covered in blood.” Darren, who was standing next to Jessica, saw defendant lunge at
Jessica and stab her with a kitchen knife with a blade “four to five inches” long.
Defendant then hit Darren in the face with a wine bottle.
       Jessica ran to the telephone in the front room and called 911. As soon as Jessica
reached the 911 dispatcher, defendant ran up behind her and “stabbed [her] in the back.”
He pushed her, causing her to fall, face first, to the floor. As she fell, defendant stabbed
or nicked her in the back of her leg with the knife. While Jessica lay face down on the
floor, defendant tried to take the telephone away from her. Darren testified that as she
was being attacked, Jessica was “screaming frantically.” Darren tried to distract
defendant so Jessica could run to her bedroom, where she ran and locked the bedroom
door. Defendant and Darren continued to engage in a confrontation until defendant fled to
the greenbelt behind the backyard.2




2
  Because defendant challenges only the sufficiency of the evidence to support the great
bodily injury enhancement and serious bodily injury allegation with regard to the counts
involving Jessica as the victim, we need not detail the considerable evidence presented at
trial regarding the confrontation between Darren and defendant after Jessica locked
herself in her bedroom.


                                              2
         Jessica ran out of the home once she saw defendant was gone. She was hysterical
and covered in blood from “head to toe, in need of medical attention.” She left blood on
the banister of the home and on a gate she climbed over to escape. She was bleeding from
her chest and a neighbor put a towel on her wound. She was still bleeding when medical
personnel arrived and cut off her shirt.
         After the police arrived, they located and arrested defendant. He was read his
Miranda3 rights before making a statement to the police. Defendant told the arresting
officer about prior incidents involving Jessica and Darren, whom defendant described as
“disrespectful.” The officer testified that defendant told him, “ “they had it coming, so
[defendant] went to town on them in the kitchen.’ ” Defendant said, “ ‘I beat their asses’
[and] ‘I made that little boy scream like the bitch he is.’ ” Defendant admitted he inflicted
all of the injuries on Jessica and Darren. He denied, however, that he used a knife
claiming, “If there was a knife used, it was because they used it first.”
         Jessica and Darren were transported by ambulance to the hospital. Dr. Daniel Scott
Diamond was working at the emergency room of the hospital on December 8th when
Jessica was admitted to the hospital. She had stab wounds on her right shoulder, on her
chest at the base of her neck, and several small ones on her leg. Although the stab
wounds on her leg and shoulder were superficial, her chest wound was “deep or life-
threatening.” It penetrated at least to the bone and “tunneled” underneath her skin for five
centimeters. Underneath and to the left of the wound, a lump of blood or hematoma had
formed and was the size of a tennis ball. Jessica’s chest felt “crunchy” when the doctor
pressed on it, indicating that air was trapped between her lung and chest. Tests confirmed
that the top of her lung was bleeding and that she had a small pneumothorax, or collapse
of the lung, which caused air to escape the lung into surrounding tissue. Jessica was
admitted to the hospital for observation and was later discharged when there was no
evidence of bleeding and her pneumothorax appeared stable. She was prescribed
antibiotics and pain medication. When she saw the doctor again a week later, the

3
    Miranda v. Arizona (1966) 384 U.S. 436.


                                              3
hematoma was “still there, [but] slightly softer.” However, it “was liquefying and starting
to leak out the wounds,” so the doctor sutured her wounds. A week after that the
hematoma was smaller and appeared to be improving, so the doctor removed the sutures.
       Defendant testified at trial that Jessica made a comment that provoked him to
throw two glasses at her and Darren. He denied possessing a knife during the incident and
denied stabbing Jessica or smashing a bottle against Darren’s face.
       On count 1, the jury found defendant not guilty of attempted murder of Jessica but
guilty of the lesser included offense of battery with serious bodily injury in violation of
section 243, subdivision (d). The jury found defendant guilty of assault of Jessica with a
deadly weapon as charged in count 3 and found the related great bodily injury
enhancement allegation to be true. The jury was deadlocked and unable to reach a verdict
as to count 2, the assault of Darren, and the court declared a mistrial as to that count.
Thereafter, pursuant to a negotiated disposition, defendant pled guilty in count 2 to the
lesser offense of battery with serious bodily injury.
       The court sentenced defendant to the upper term of imprisonment of four years for
his conviction of assault with a deadly weapon in count 3 and imposed a consecutive
sentence of three years for the great bodily injury enhancement. The court imposed a
concurrent four-year term for defendant’s conviction in count 2. Pursuant to section 654,
the court stayed defendant’s sentence on count 1.
       Defendant timely filed a notice of appeal.
                                         Discussion
       As noted, the jury found that during commission of the assault upon Jessica,
defendant personally inflicted great bodily injury within the meaning of section 12022.7,
subdivision (a) and committed a battery causing serious bodily injury within the meaning
of section 243, subdivision (d). Defendant contends the evidence was insufficient to
establish the victim’s injuries constituted great or serious bodily injury.4


4
 Defendant acknowledges that “serious bodily injury” and “great bodily injury” have
substantially the same meaning (People v. Sloan (2007) 42 Cal.4th 110, 117; People v.

                                              4
       Section 12022.7, subdivision (f), defines “ ‘great bodily injury’ ” as “a significant
or substantial physical injury.” (People v. Cross (2008) 45 Cal.4th 58, 63 (Cross); People
v. Escobar (1992) 3 Cal.4th 740, 749–750 (Escobar).) To be considered significant or
substantial, the injury need not cause permanent, prolonged, or protracted disfigurement,
impairment, or loss of bodily function. (Escobar, at p. 750.) It need not meet any
particular standard for severity or duration, but need only be “a substantial injury beyond
that inherent in the offense itself[.]” (Id., at pp. 746–747, 750.) “An examination of
California case law reveals that some physical pain or damage, such as lacerations,
bruises, or abrasions is sufficient for a finding of ‘great bodily injury.’ [Citations.]”
(People v. Washington (2012) 210 Cal.App.4th 1042, 1047.) “Proof that a victim’s bodily
injury is ‘great’—that is, significant or substantial within the meaning of section
12022.7—is commonly established by evidence of the severity of the victim’s physical
injury, the resulting pain, or the medical care required to treat or repair the injury.”
(Cross, at p. 66.)
       “It is well settled that the determination of great bodily injury is essentially a
question of fact, not of law. ‘ “Whether the harm resulting to the victim . . . constitutes
great bodily injury is a question of fact for the jury. [Citation.] If there is sufficient
evidence to sustain the jury’s finding of great bodily injury, we are bound to accept it,
even though the circumstances might reasonably be reconciled with a contrary
finding.” ’ ” (Escobar, supra, 3 Cal.4th at p. 750.)
       Applying these principles here, the evidence undoubtedly supports the jury’s
finding. Defendant’s characterization of Jessica’s injury as “moderate” is contradicted by
the substantial medical testimony in the record, summarized above, as well as by
Jessica’s testimony about the pain and suffering caused by the injuries. Accordingly, we
shall affirm the judgment.




Santana (2013) 56 Cal.4th 999, 1008) and that in this appeal, he treats the terms as
defining the same type of injury.


                                                5
                            Disposition
The judgment is affirmed.




                                6
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Jenkins, J.




                            7